Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an appeal by James C. Travilla from a decision of the Patent Office rejecting the following claims in an application for a patent:
1. The improvement in the process of constructing roads which consists in spreading, raking, and rolling a course of stone, spreading and rolling a second course of stone on said first course, the stones of said second course being smaller than the stones of said first course and being spread in a predetermined quantity equal to the quantity which can be rolled tightly into said first course and below the surface thereof, and applying a penetrating bitumen binder to said course.
2. The improvement in the process of constructing roads which consists in forming a bond between the constituent parts thereof by applying thereto a coat of tar, and then applying a binder of asphaltic cement.
3. The improvement in the process of constructing roads which consists in spreading a course of stones of comparatively large size, spreading on said first course a second course of stones of smaller size, rolling (he stones of said second course tightly into the spaces between the stones of said first course and below the surface of said first course, applying liquid tar, and then applying liquid asphaltic cement.
4. The improvement in the process of constructing roads which consists in rolling courses of stone together*, the size of the stones of each of said courses being successively smaller than the stones in the preceding course, and the amount of stones in each of said courses being predetermined as the amount which can be rolled tightly* into the surface of the unfinished road formed by the preceding courses, applying a coat of refined tar to the constituent parts of said courses, and then applying a hinder of asphaltic cement.
5. The improvement in the process of constructing roads which consists in rolling courses of stone together, the size and amount of the stone in said course being proportioned to fill par*38tially the void spaces in said unfinished road, applying an adhesive coat of a material capable of inseparably adhering to the stones in said courses, and then applying a cohesive binder capable of adhering to said adhesive coat.
6. The improvement in the process of building roads which consists in coating the constituent parts of a course of stone with a penetrating adhesive bitumen, and afterwards bonding together the constituent parts thus coated with a cohesive bitumen.
7. The process of making roads which consists in spreading, raking, and rolling a-course of stone, spreading and rolling on said first course a second course of stone, the stones of said second course being smaller than the stones of said first course, the quantity of stones of said second course being predetermined as the quantity which will enter tightly into the spaces between the stones of said first course, then applying a bituminous cement to the unfinished road thus formed, and finally rolling into the spaces between the stones of said unfinished road other still smaller stones.
8. The process of making roads which consists in rolling together a series of separately applied courses of stone, the size and amount of the stones in each of said courses being proportioned to fill partially the void spaces in the upper part of the road, in applying a coat of tar to the constituent parts of the upper part of said road, and then filling the spaces between said constituent parts with a hinder of asphaltic cement.
9. ' The improvement in the process of constructing roads which consists in making a base, laying a course of stone on said base, raking and rolling said course, and partially filling the void spaces in said course by rolling into the surface of said course other courses of stone, the stones in each of said other courses being proportioned, in size and amount according to the size and amount of the void spaces in said course so as to form a road body having inherent stability.
10. The process of constructing roads which consists in spreading a course of comparatively large stone over a base, raking and rolling said course, the stone in said course consti*39iuting the major portion of the stone in the completed road, spreading on said first course a second coarse whose stones are smaller than the stones in said first course, rolling the stones of said second course tightly into the spaces between the stones of said first course, applying hot tar to said stones, applying heated asphaltic cement after said tar has set, spreading a third course of stone of smaller size than the stones in said second course, rolling the stones of said third course lightly into the interstices of the partly formed road, and spreading and rolling a fourth course of still smaller stone.
11. The process of constructing roads which consists in spreading a layer about 5 inches thick of stones of a size from 3 inches to If inches, raking and rolling said stones, spreading and rolling on said layer a comparatively small quantity of stones of a size of from T|- inches to f of an inch, applying hot tar to the partly formed road, then applying heated asphaltic cement to said partly formed road after said tar has set, spreading and rolling a comparatively small quantity of stones of a size of from of an inch to f- of an inch, and then spreading and rolling a small quantity of stone of still another smaller size.
L2. A road composed of stone graded in size and having the amount of each size proportioned to fill partially the void spaces i2« said road, an adhesive coat on said stone, and a cohesive hi rider between said stones.
j‘>, A road composed of stone, an adhesive coat of tar on said stone, and a cohesive binder of asphaltic cement between said stones.
1.4. A road composed of stone, the larger stones of said road being at the top of said road, the space between said larger stones being partially filled by smaller stones, the stones in the upper part of said road having a coat of tar thereon, the spaces between said stones in the upper part of said road being occupied by asphaltic cement.
15. A road composed of stones of different sizes, the different sized stones being interlocked with one another to form a body having the amount of void space therein sufficiently small to pre*40vent internal displacement under traffic, an adhesive coat of a material capable of inseparably adhering to said stones, and a cohesive binder between said stones of a material capable of adhering' to said adhesive coat.
The decisions of the various tribunals of the office discuss the questions raised by the applicant very fully. They cite a patent to Warren, March 11, 1902; Warren, May 5, 1903; Badger, August 21, 1906; and an old English patent to Cassell, 1834, and, also, Bulletin 98 of the United States Department of Agriculture, Office of Public Roads, issued December 12, 1912, p. 10, Section 6.
The experiment noted by the United States Department of Agriculture, taken in connection with the various patents cited, was considered to show a complete anticipation of the invention claimed by the applicant.
We agree with the conclusions of the Commissioner, and content ourselves with referring to the several decisions of the office which are found in the record.
The decision is affirmed. Affirmed.